Name: 96/221/EC: Commission Decision of 8 March 1996 approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark (Only the Danish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  Europe;  health
 Date Published: 1996-03-22

 Avis juridique important|31996D022196/221/EC: Commission Decision of 8 March 1996 approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark (Only the Danish text is authentic) (Text with EEA relevance) Official Journal L 074 , 22/03/1996 P. 0042 - 0043COMMISSION DECISION of 8 March 1996 approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark (Only the Danish text is authentic) (Text with EEA relevance) (96/221/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 10 (2) thereof,Whereas the Member States may submit to the Commission a programme designed in particular to enable them to obtain, for one or more of their territories, approved status with regard to certain diseases affecting fish;Whereas, by letter dated 22 May 1995, Denmark presented a programme concerning viral haemorrhagic septicaemia (VHS) in certain catchment areas;Whereas the programme specifies the geographical zones, the measures to be taken by the official services, the procedures to be followed by the laboratories, the prevalence of the disease concerned and the measures to combat the disease where detected;Whereas upon scrutiny the programme has been found to comply with Article 10 of Council Directive 91/67/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The VHS control programme for the geographical zones set out in the Annex, presented by Denmark, is hereby approved.Article 2 Denmark shall bring into force the laws, regulations and administrative provisions necessary to comply with the programme referred to in Article 1.Article 3 This Decision is addressed to Denmark.Done at Brussels, 8 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.ANNEX CATCHMENT AREAS FiskebÃ ¦k Ã GudenÃ ¥enHalkÃ ¦r Ã StorÃ ¥enÃ rhus Ã